OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*812The undisturbed factual findings regarding the voluntariness of defendant’s statements are supported by the record and are therefore beyond our further review. Moreover, under the facts and circumstances surrounding the interrogation of defendant, it cannot be said that as a matter of law defendant’s confessions were the products of unlawful promises or representations made by the police. Additionally, although the charge to the jury was not the model of clarity, taken as a whole it adequately conveyed that the second confession should be disregarded if the jury found that it was the fruit of a prior unlawful confession.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.